

AMENDED AND RESTATED SERVICE AGREEMENT
This Amended and Restated Service Agreement (the “Agreement”) is made as of the
10th day of September, 2019, between Global Water Management, LLC, a Delaware
limited liability company (“FATHOM”), and GLOBAL WATER, LLC, a Delaware limited
liability company (“GW, LLC”), CP WATER COMPANY, LLC, an Arizona limited
liability company; GLOBAL WATER – SANTA CRUZ WATER COMPANY, LLC, an Arizona
limited liability company; GLOBAL WATER – PALO VERDE UTILITIES COMPANY, LLC, an
Arizona limited liability company; WATER UTILITY OF NORTHERN SCOTTSDALE, LLC, an
Arizona limited liability company; WATER UTILITY OF GREATER TONOPAH, LLC, an
Arizona limited liability company; VALENCIA WATER COMPANY, LLC, an Arizona
limited liability company; WILLOW VALLEY WATER CO., LLC, an Arizona limited
liability company; GLOBAL WATER - RED ROCK UTILITIES, LLC, an Arizona limited
liability company; and EAGLETAIL WATER COMPANY, L.C., an Arizona limited
liability company (collectively the “Customer”) and together with FATHOM and GW,
LLC, the “Parties.”


RECITALS


A.GW, LLC is the holding company of private regulated utility companies party to
this Agreement as identified in Exhibit E – GW, LLC Active Regulated Utilities.
B.Global Water Resources, Inc. (“GWRI”) is the parent of GW, LLC, including the
private regulated utility companies.
C.GW, LLC sold the water utility operated under VALENCIA WATER COMPANY, LLC on
July 14, 2015 and FATHOM no longer provides services to said water utility.
D.GW, LLC sold the water utility operated under WILLOW VALLEY WATER CO., LLC on
Marcy 23, 2015 and FATHOM no longer provides services to said water utility.
E. CP WATER COMPANY, LLC transferred its assets and service area to GLOBAL WATER
– SANTA CRUZ WATER COMPANY, LLC pursuant to the Arizona Corporation Commission
Decision No. 73146 on May 1, 2012.
F.GW, LLC acquired a water utility serving the Red Rock area on October 16,
2018, operating under GLOBAL WATER - RED ROCK UTILITIES, LLC, an Arizona limited
liability company, which is wholly owned and operated by GW, LLC, and FATHOM
began providing services to said water utility in October 2018 per the request
of GW, LLC.
G.GW, LLC acquired a water utility serving the Eagletail development on March
15, 2017, operating under EAGLETAIL WATER COMPANY, L.C., an Arizona limited
liability company, which is wholly owned and operated by Global Water, LLC, and
FATHOM began providing services to said water utility in July 2017 per the
request of GW, LLC.
H.The Parties anticipate the potential sale or acquisition of water utility
company(s) in the future by GW, LLC.


1

--------------------------------------------------------------------------------




I.    FATHOM has developed and owns and operates the Platform (as defined in
Section 1.1 below).
J.    FATHOM desires that public and private utilities access the Platform (as
defined below) as a fee-based service through its cloud computing environment
over the internet. FATHOM also desires that public and private utilities procure
meters and meter reading infrastructure (AMI) and other services as required to
ensure deployment and operability of the Platform.
K.    FATHOM and Customer entered into that certain SERVICE AGREEMENT, dated
June 5, 2013 which was amended on November 17, 2016, for FATHOM to provide
Customer services, including but not limited to utility billing and asset
management services, and both FATHOM and GW, LLC wish FATHOM to continue
providing said services.
L.    FATHOM, GW, LLC and the other entities referenced above wish to amend and
restate that certain SERVICE AGREEMENT as of the Effective Date of this
Agreement with no penalties to either party.
M.    Customer anticipates that in certain circumstances it may not be
beneficial to add an acquired utility to FATHOM’s Platform.
N.    FATHOM and Customer desire to make the process of amending the Agreement
more efficient to bind private regulated utility companies to this Agreement.
O.    FATHOM has made changes to FATHOM’s Platform and both FATHOM and Customer
wish to reflect those modifications in the Agreement.
P.    Parties agree that FATHOM has completed the Capital Improvement Project
activities described in the FIRST AMENDMENT and Customer still owes FATHOM
$333,219.90 for the performance of that work. In addition, Parties agree that,
as of July 1, 2019, Customer still owes FATHOM $24,196.53 for recurring services
performed.
Q.    Customer desires to continue to utilize and gain the benefits of FATHOM’s
Platform.
R.    Customer desires to obtain a right to access the Platform for its utility
services from FATHOM on the use of the Platform. FATHOM is willing to continue
to grant Customer access to and offer support for the Platform, subject to the
terms of this Agreement.
S.    The Parties agree that this Agreement shall continue to be, for the
purposes of the Securities Purchase Agreement, the Fathom Services Contract as
defined in that agreement.
T.    The Parties acknowledge that part of the benefit of the FATHOM brand is
that FATHOM was created by a utility affiliate, and therefore the FATHOM™
Utility-to-Utility (U2U™) Solutions branding is important and will continue to
be used by FATHOM. The Parties acknowledge that the relationship between the
Parties is important and long term in nature and each Party will make a good
faith effort to support the other to the extent reasonably possible and
commercially appropriate.
AGREEMENT


NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Parties agree as follows:


2

--------------------------------------------------------------------------------




1.    DEFINITIONS.
1.1.    As used in this Agreement, the following terms shall have the meanings
set forth below:
(A)    Access means Customer’s access to and use of the Platform in accordance
with this Agreement and Exhibits A, B, D and F.
(B)    Confidential Information means that information of either party
(“Disclosing Party”) which is disclosed to the other party (“Receiving Party”)
under this Agreement in written form and marked “Confidential,” “Proprietary,”
or similar designation and all other information (including if orally disclosed)
that the Receiving Party should reasonably discern, by an objective examination
of the disclosure and the surrounding facts and circumstances, to be
confidential in nature. Confidential Information includes, but is not limited
to, Confidential Customer Data, trade secrets, know-how, inventions, techniques,
processes, algorithms, software programs, schematics, designs, contracts,
customer lists, financial information, product plans, and business information.
(C)    Customer has the meaning set forth in the Preamble of this Agreement.
(D)    Confidential Customer Data includes name, address, personal
identification numbers (e.g., social security number, driver’s license, etc.)
billing information, payment history, account history, account number, meter
reds, time of use information, survey results, and any other information
specific to a customer of one or more Customer Utilities. Confidential Customer
Information does not include publicly available information or information that
can be derived from publicly available information. Nor does Confidential
Customer Information include consolidated or aggregate usage information as long
as such aggregated information cannot be directly associated with or
attributable to specific customers.
(E)    Documentation means any instruction, comment, or information whether in
printed or electronic form.
(F)    Effective Date means date first written above.
(G)    FATHOM Data means all data, other than Confidential Customer Data,
generated by the Platform, including without limitation, service and usage data,
and aggregated, anonymized summaries of Confidential Customer Data.
(H)    FATHOM Documentation means the Documentation related to the Platform
including, but not limited to any technical or user documentation relating to
the installation, use, or maintenance of the Platform, including reference,
user, installation, systems administrator, technical manuals, guides, and
“readme” files, whether in hard copy or in on-line format, as may be supplied
from time to time by FATHOM to Customer. FATHOM Documentation includes any
updates, upgrades, or new versions of the foregoing released by FATHOM, in its
sole discretion during the term of this Agreement.


3

--------------------------------------------------------------------------------




(I)    Platform means FATHOM’s proprietary software configurations, integration,
interfaces and analytics known as FATHOM alongside third-party software to
operate, query, and provide solutions for utility managers, operators, and
customers.
(J)    Securities Purchase Agreement means the Securities Purchase Agreement
dated as of June 5, 2013 by and among FATHOM Water Management Holdings, LLP, a
Delaware limited liability partnership, FATHOM Water Management, Inc., a
Delaware corporation, FATHOM and GWRI.
(K)    Support Services means the support services provided by FATHOM with
respect to the Access, as set forth in Exhibit B, Support Services.
(L)    Scope of Service means the document explaining the services to be
provided as set forth in Exhibit D, Scope of Services. This document is managed
and may be altered with the written consent of the project managers for the
Parties.
2.    ACCESS.
2.1.
Subject to the terms and conditions of this Agreement, FATHOM grants Customer a
limited, nonexclusive, nontransferable, and revocable right to use and access
FATHOM’s Platform only for those services specifically identified and selected
in accordance with Exhibit D. Customer acknowledges that Access will be granted
to its employees for the purpose of managing the water and wastewater
infrastructure associated with Customer and operated via one or more internet
connections. FATHOM shall provide GW, LLC the Support Services and the Scope of
Services.

2.2.
The Access granted by this Agreement is for the period ending on December 31,
2026 (“Initial Period”) and shall thereafter automatically renew for an
additional ten-year period, unless written notice to not renew is provided not
later than one hundred and eighty (180) days prior to the expiration of the
Initial Period, after which this Agreement shall expire at the end of the
Initial Period. The parties acknowledge that non-renewal of this Agreement after
completion of the Initial Period may be for or without default/cause.

2.3.
Customer is allowed Access solely for Customer’s own internal operations, and
cannot sublicense, rent, or permit anyone other than Customer’s own authorized
employees and agents that have received proper training by FATHOM personnel, to
use or have access to the Platform under any circumstances not authorized by
this Agreement.

2.4.
Unless otherwise expressly authorized in this Agreement, Customer shall not:

(A)    Distribute, disclose, or transfer to any third party, except for
Customer’s employees and agents, any portion of the Platform or use or
demonstrate the Platform in any service bureau arrangement, facility management,
or third-party training;
(B)    Use the Platform for any purpose or application other than as permitted
under this Agreement; or


4

--------------------------------------------------------------------------------




(C)    Attempt to derive or permit or help others to derive the source code
relating to the software or attempt to otherwise convert or alter the software
into human readable code or remove or obscure any product identification,
copyright or other notices from any Documentation.
2.5.
FATHOM has the right, upon reasonable advance notice and during regular business
hours, to inspect Customer’s books, records, computers, and facilities with
respect to the use of the Platform to verify that:

(A)    such use is within the scope of this Agreement;
(B)    there are appropriate security procedures to protect any Confidential
Information;
(C)    Customer is in compliance with Section 2.4;
(D)    Customer is in compliance with its other obligations under Section 2 of
this Agreement.
2.6.
Subject to this Section 2.6, GW, LLC shall cause any private regulated utility
company that becomes a direct or indirect subsidiary of GW, LLC and has
customers (a “New Utility Company”) to be a party to this Agreement through the
procedures set forth in Section 2.6(A), except as provided under Section 2.6(B).
Notwithstanding anything to the contrary, all utility acquisitions and other
additions by a direct or indirect subsidiary of GW, LLC shall be reported to
FATHOM in a timely manner, regardless of GW, LLC’s desire to add such utility to
the Platform.

(A)    GW, LLC will provide to FATHOM written notice of its intent to acquire or
otherwise add a New Utility Company. Subject to Section 2.6(B) below, GW, LLC
shall require the New Utility Company to execute a joinder in the form attached
to this Agreement as Exhibit H – Service Agreement Joinder upon the New Utility
Company’s acquisition and GW, LLC shall deliver a copy of the executed joinder
to FATHOM. Upon FATHOM’s receipt of a copy of the executed joinder: (a) FATHOM
and GW, LLC will be deemed to have amended Exhibit E – GW, LLC Active Regulated
Utilities by adding the New Utility Company to the aforementioned Exhibit; (b)
the New Utility Company will become a party to this Agreement and will be a
“Customer” for the purposes of this Agreement; and (c) any and all references in
this Agreement to “Customer” shall be deemed to include, and shall be applicable
to, the New Utility Company.
(B)    Either party may request to exclude a specific New Utility Company from
the Platform in whole or in part and this Agreement on a case by case basis
provided that GW, LLC does not attempt to replicate the Platform in whole or in
part for that or any other private regulated utility that is a direct or
indirect subsidiary of GW, LLC. If the exemption is at FATHOM’s request, GW, LLC
may replicate the Platform or any element of the Platform excluded per FATHOM’s
request. Such a request may be made by providing the other Party with written
notice of such request along with a justification for the request for the other
Party’s review and approval. Under such a review, the fee structure of this
Agreement may be negotiated in good faith. For a New Utility Company that will
be utilizing only a portion of the Platform,


5

--------------------------------------------------------------------------------




upon FATHOM’s approval, GW, LLC shall require the New Utility Company to execute
a joinder in the form attached to this Agreement as Exhibit H – Service
Agreement Joinder upon the New Utility Company’s acquisition and GW, LLC shall
deliver a copy of the executed joinder to FATHOM. For the avoidance of doubt, it
is expected that all New Utilities will be added to the Platform and become a
party to this Agreement, and that this Section 2.6(B) shall apply only for those
particular New Utilities with extenuating circumstances.
(C)    For any New Utility Company that becomes a party to this Agreement on or
prior to December 31, 2020, FATHOM agrees that it will not charge any
implementation or similar fee in connection with the addition of the New Utility
Company’s customers other than the then applicable monthly fee. For avoidance of
doubt, the fees to be waived do not include metering/meter reading equipment and
installation of said equipment.
3.    FEES; PAYMENT TERMS; SECURITY INTEREST; TAXES.
3.1.
GW, LLC shall pay to FATHOM the fees set forth in Exhibit A, subject to the
provisions of Exhibit G. FATHOM will deliver monthly invoices for the fees.

3.2.
All payments are due as provided for in Section 3.1 fifteen (15) days from the
invoice date. Any unpaid invoices or amounts not paid in accordance with Section
3.1, and remain unpaid for a period of ten (10) days from the due date of the
invoice will be subject to interest and late fees in accordance with Exhibit A.
GW, LLC’s failure to pay any fees within five (5) days following written notice
from FATHOM may, at FATHOM’s sole discretion, result in FATHOM exercising any of
its rights and remedies at law and in equity, including but not limited to
terminating Customer’s Access and/or disconnecting Customer from FATHOM’s
servers and other connection providers without notice to Customer. Customer
agrees to pay FATHOM the costs associated with the disconnection of services
under this Section 3.2.

3.3.
FATHOM’s fees for any services provided to Customer under this Agreement will be
adjusted annually as provided for in Exhibit A.

3.4.
The fees listed in this Agreement do not include taxes. If FATHOM is required to
pay sales, use, property, value-added, withholding, or other taxes based on the
goods and services provided to Customer under this Agreement, then and unless
Customer provides FATHOM with a valid tax exemption certificate, such taxes will
be billed to and paid by Customer.

3.5.
FATHOM will maintain an automated lock-box for receipt of all utility bill
payments made through the FATHOM™ Platform associated with the scope of this
Agreement. At the close of business of each day, FATHOM will tabulate the total
utility bill payments generated during that day of (A) the bills, (B) the “Past
Due Notice” mailings, and (C) the “Final Invoice transmittals (collectively,
“Customer Collections”). The parties expressly agree that a Customer Collection
may include water, wastewater and/or reclaimed water charges but shall still
constitute one single Customer Collection. Customer Collections may be made via
transitional mail or electronically based on the customer’s preference. Each day
FATHOM shall issue payment to Customer equal to the cash collected by FATHOM in
connection with



6

--------------------------------------------------------------------------------




the total utility bill payments generated during the prior day of the Customer
Collections. No other payments due from Customer to FATHOM shall be deducted
from this payment of fees for utility bills. Any payments due from Customer to
FATHOM pursuant to this Agreement shall be invoiced and paid directly by
Customer.
3.6.
If a Royalty Payment (as defined in the Securities Purchase Agreement) is owed
to GWRI pursuant to the terms of the Securities Purchase Agreement, then by
mutual written consent in each instance (A) GW, LLC may elect to deduct all or
any portion of such Royalty Payment from any amounts due and owing from GW, LLC
to FATHOM pursuant to Section 3.1 of this Agreement or (B) FATHOM may elect to
reduce all or any portion of such Royalty Payment by any amounts due and owing
from GW, LLC to FATHOM pursuant to Section 3.1 of this Agreement. The Parties
acknowledge that the Royalty Payment may exceed the fees owed to FATHOM pursuant
to Section 3.1 of this Agreement and the Royalty Payment shall not be limited in
any way by the payments due and owing under Section 3.1 of this Agreement. No
change of business method, or action taken by either Party provides a basis for
reducing or terminating the royalty payment owed, and to be owed, to GWRI
pursuant to the Securities Purchase Agreement. Notwithstanding the foregoing,
FATHOM will continue to make the Royalty Payment per the terms outlined in the
Securities Purchase Agreement provided that this Agreement (including any
mutually agreed upon amendments) is active, GW, LLC is still utilizing the
Platform and that all undisputed fees owed to FATHOM are paid in full.



4.    CUSTOMER’S OBLIGATIONS.
4.1.
Customer must, as reasonably requested by FATHOM, provide FATHOM with detailed
information about Customer’s account information, billing rates, work flow,
billing and collecting procedures, transaction volumes, and current and
historical account data to assist FATHOM in establishing the Platform for
Customer’s use; provided that the information is not otherwise subject to
disclosure restrictions under federal, state, or local law. Any information
provided under this Section 4.1 shall be considered Confidential Information.

4.2.
Customer must designate a project manager or an information technology team to
coordinate and work with FATHOM in the support of the Platform. The identity and
contact information of the Customer project manager and information technology
team must be provided in Exhibit C, which may be updated from time to time.

5.    FATHOM’S OBLIGATIONS.
5.1.
FATHOM agrees, at no additional cost to Customer, that FATHOM personnel
performing services in connection with this Agreement will have the technical
experience, proper training, and qualification to fulfill FATHOM’s obligations
under the Agreement.



7

--------------------------------------------------------------------------------




5.2.
FATHOM will be solely responsible for obtaining and maintaining appropriate
insurance coverage for the activities conducted by FATHOM personnel under this
Agreement, including but not limited to, workers compensation with statutory
limits and comprehensive general liability insurance with limits of not less
than $1,000,000 for injury to or death of one or more persons in any one
occurrence and for damage or destruction to property in any one occurrence, and
professional liability insurance with limits of not less than $500,000 per
occurrence and $1,000,000 in the aggregate. The insurance must name Customer as
an additional insured and certify that no alteration, modification, or
termination of such coverage will be effective without at least thirty (30)
days’ advance written notice to Customer.

5.3.
Upon request, FATHOM will deliver to GW, LLC a current System and Organizations
Controls (SOC 1) Type II report and a bridge letter to cover the yearend
reporting period of GW, LLC. Payment processors utilized by FATHOM undergo
annual PCI compliance audits and the results of those audits can be made
available to GW, LLC upon request.

5.4.
FATHOM will consider and treat data relating to Customer (and its customers)
that is provided or otherwise made available to FATHOM through FATHOM’s
performance of services or otherwise through Customer’s (and its customers’) use
of the Platform as Confidential Customer Data. Notwithstanding anything to the
contrary in this Agreement, FATHOM may use Confidential Customer Data for the
purposes of: (i) providing the FATHOM Platform and the Services to Customer and
its customers; (ii) for FATHOM’s internal research and development purposes;
(iii) enforcing its rights under this Agreement; and (iv) on an aggregated and
anonymized basis, create FATHOM Data. FATHOM reserves all rights to FATHOM Data.

5.5.
FATHOM must designate an information technology team to coordinate and work with
Customer in the support of the Platform. The identity and contact information of
the FATHOM project manager or information technology team must be provided in
Exhibit C.

6.    INTENTIONALLY OMITTED.
7.    PROPRIETARY AND INTELLECTUAL PROPERTY RIGHTS.
7.1.
Customer acknowledges that the Platform and FATHOM Documentation is considered
by FATHOM to be valuable trade secrets of FATHOM or third-party providers.
FATHOM or its third-party providers are the sole and exclusive owner of the
Platform and FATHOM Documentation, as well as any related trademarks and domain
names. The Access granted by this Agreement does not give Customer any ownership
interest in the Platform or FATHOM Documentation, but only the limited right to
access and use the Platform and FATHOM Documentation under the terms of this
Agreement.

7.2.
Customer agrees that it will not remove, alter, or otherwise obscure any
proprietary rights notices appearing in the Platform or FATHOM Documentation
delivered to Customer under this Agreement.



8

--------------------------------------------------------------------------------




7.3.
The Platform or FATHOM Documentation may include certain custom modifications
made by FATHOM in order to meet the Customer’s expectation. FATHOM will retain
title to any custom modifications, and may, at is sole discretion and at any
time, make changes, upgrades, updates, enhancements, or other modifications to
the Platform or FATHOM Documentation.

7.4.
FATHOM acknowledges and agrees that Customer’s data and information provided by
Customer or its customers or otherwise resulting from the use of the Platform
shall be the property of and owned by Customer. Not more than once annually at
the Customer’s cost, the Customer may request a complete back-up of all Platform
data including but not limited to the following:

(A)
AMI/AMR (Automated Metering Infrastructure/Automated Meter Reading (collectively
referred to as “AMI”) data, including consumption, diagnostic, and status data
from water meter devices, as well as data transmitted to a central database for
billing, troubleshooting, and analyzing (“Meter Data”);

(B)
Customer Information Systems data, including name, address, personal
identification numbers, billing information, deposit and payment history,
account history, account number, meter reads, time of use information, survey
results, and any other information specific to a customer or account (“CIS
Data”). CIS Data will be subject to terms of Exhibit D P1);

(C)
CMMS (Computerized Maintenance Management System) data related to work orders
and work order data, including historical work orders generated, work order
details, work order resolution notes, labor hours, project number, expense type,
date work order completed, recurring work order data, all meter work order data,
asset information attached to work orders such as pictures or operating and
maintenance manuals, all inspection data and any other data entered into the
CMMS system (“CMMS Data”);

(D)
Customer Portal metering and analytics data, including customer log-in data,
customer preference selections, and any other data stored as part of the
Customer Portal (“Customer Portal Data”);

(E)
GIS data, including location of all water, wastewater, reclaimed water
infrastructure of all infrastructure, real property and easements, as-built
drawings, and property subject to a utility agreement (“GIS Data”); and

(F)
Warranty Management data, wherever stored, to include meter install date, meter
size, meter manufacturer, meter serial number, meter type, MTU install date, and
warranty expiration date for each warranty component on the meter (“Warranty
Management Data”).



8.    CONFIDENTIALITY
8.1.
The Platform (including all source code) and FATHOM Documentation must be
considered Confidential Information of FATHOM’s for purposes of this Agreement,



9

--------------------------------------------------------------------------------




regardless of whether or not it is so marked. Except as permitted in this
Agreement, Customer must not use, make, have made, distribute, or disclose any
copies of the Platform or FATHOM Documentation, in whole or in part, or the
information contained therein without the prior written authorization of FATHOM.
8.2.
Upon the termination or expiration of this Agreement, Customer will comply with
the provisions of Section 15.

8.3.
Each party acknowledges that in the course of the performance of this Agreement,
it may obtain the Confidential Information of the other party. The Receiving
Party must, at all times, keep in confidence and trust all of the Disclosing
Party’s Confidential Information received by it. The Receiving Party must not
use the Confidential Information of the Disclosing Party other than as expressly
permitted under the terms of this Agreement. The Receiving Party must take
reasonable steps to prevent unauthorized disclosure or use of the Disclosing
Party’s Confidential Information and to prevent it from falling into the public
domain or into the possession of unauthorized persons. The Receiving Party must
not disclose Confidential Information of the Disclosing Party to any person or
entity other than its officers, employees, contractors, and consultants who need
access to the Confidential Information in order to effect the intent of this
Agreement. Those officers, employees, contractors, or consultants of the
Receiving Party needing access to the Confidential Information to effect the
intent of this Agreement will be bound by the same obligations as the Receiving
Party. The Receiving Party must immediately give notice to the Disclosing Party
of any unauthorized use or disclosure of Disclosing Party’s Confidential
Information. The Receiving Party agrees to assist the Disclosing Party to remedy
such unauthorized use or disclosure of its Confidential Information.

8.4.
The obligations set forth in Section 8 do not apply to the extent that
Confidential Information includes information which is:

(A)
now or afterwards, through no unauthorized act or failure to act on the
Receiving Party’s part, in the public domain;

(B)
was in the Receiving Party’s possession before receipt from the Disclosing Party
and obtained from a source other than the Disclosing Party and other than
through the prior relationship of the Disclosing Party and the Receiving Party;

(C)
furnished to the Receiving Party by a third party as a matter of right and
without restriction on disclosure;

(D)
furnished to others by the Disclosing Party without restriction on disclosure;

(E)
independently developed by the Receiving Party without use of the Disclosing
Party’s Confidential Information; or

(F)
required to be disclosed by Customer or FATHOM in accordance with an applicable
federal, state, or local public disclosure law.



10

--------------------------------------------------------------------------------




8.5.
Nothing in this Agreement prevents the Receiving Party from disclosing
Confidential Information to the extent the Receiving Party is legally compelled
to do so by any governmental, investigative, or judicial agency in accordance
with proceedings over which the agency has jurisdiction; provided, however, that
prior to any such disclosure, the Receiving Party must:

(A)
assert the confidential nature of the Confidential Information to the agency;

(B)
immediately notify the Disclosing Party in writing of the agency’s order or
request to disclose; and

(C)
cooperate fully with the Disclosing Party in protecting against any such
disclosure.

Subsection (C) shall not require the Receiving Party to legally defend or be a
party to any lawsuit or other legal action regarding disclosure of Confidential
Information, the Parties expressly acknowledging that legal defense of any
Confidential Information shall remain the duty of the Disclosing Party.


8.6.
Each party agrees to provide the other with Information where required to comply
with any court order, subpoena, civil investigatory demand, or the order or
discovery request of any governmental or investigative agency with jurisdiction,
provided that any such information shall be Confidential Information under this
agreement.

8.7.
Upon signing this agreement GW, LLC and its affiliates acknowledge and agree
that they will have no rights to the intellectual property in connection with
FATHOM and/or the Platform except as described in Section 7 of this Agreement
and will be bound by the terms of Confidentiality as defined in this Section 8.
In addition, to the extent of a direct conflict between this Agreement and the
Securities Purchase Agreement, the Securities Purchase Agreement will govern.

8.8.
FATHOM acknowledges that this Agreement will be filed as an exhibit to GWRI’s
reports with the Securities and Exchange Commission. In addition,
notwithstanding any other provision of the Agreement or any other agreement by
or between the parties, GWRI and the Customer may disclose this Agreement and
any future amendments to the Agreement to the extent such disclosure is required
by applicable law.

9.    WARRANTY
9.1.
FATHOM warrants that the access to the Platform will function for its intended
use only for those services provided in accordance with Exhibit D. In the event
the Platform fails to function for its intended use, in whole or in part, and
FATHOM is unable to cure the failure within the time frames set forth Section 13
of this Agreement, Customer may terminate this Agreement for default pursuant to
Section 15 of this Agreement. Customer acknowledges the Platform functions for
its intended use.

9.2.
Except as provided for in Section 9.1, neither FATHOM nor its third-party
providers make any warranties, terms, or conditions, either express, implied or
statutory, as



11

--------------------------------------------------------------------------------




to the Platform or the FATHOM Documentation or as to any other matter whatsoever
with respect to the subject matter of this Agreement, and the Platform or the
FATHOM Documentation and all other items furnished or made available under this
Agreement are provided “as is”. In addition, and except as provided for in
Section 9.1, FATHOM disclaims and excludes any and all warranties, whether
statutory, express or implied, including without limitation the implied
warranties of merchantability, fitness for a particular purpose,
non-infringement, course of dealing, and course of performance.
10.
PATENT AND COPYRIGHT INDEMNITY; CONFIDENTIAL INFORMATION INDEMNITY.

10.1.
FATHOM must indemnify, defend and hold harmless Customer and its officers,
directors, employees, agents, and representatives from and against those
damages, losses, liabilities, judgments, awards, costs, and expenses of any
nature whatsoever, including reasonable attorney’s fees and court costs incurred
by Customer arising from:

(A)
any claim that Customer’s use of the Platform or FATHOM Documentation, or any of
its components, infringes any patent, copyright, trade secret, trademark, or any
other proprietary rights of any kind, but in each case only to the extent
exclusively arising from changes to the Platform or FATHOM Documentation after
June 5, 2013; or

(B)
any intentional misappropriation, misuse, or disclosure of any of Customer’s
Confidential Information by FATHOM or any of its employees, contractors, or
agents.

10.2.
Customer must indemnify, defend and hold harmless FATHOM and its officers,
directors, employees, agents, and representatives from and against those
damages, losses, liabilities, judgments, awards, costs, and expenses of any
nature whatsoever, including reasonable attorney’s fees and court costs incurred
by FATHOM arising from any intentional misappropriation, misuse, or disclosure
of any of FATHOM’s Confidential Information by Customer or any of its employees,
contractors, or agents.

10.3.
Each party must promptly notify the other in writing of any claim arising under
Section 10. Under no circumstances will either party be liable for any
consequential, special, or punitive damages for any reason arising under this
Section 10.

11.    INDEMNIFICATION
11.1.
FATHOM must indemnify and defend Customer and each director, officer, employee,
or agent (Customer and any such person being called a “Customer Indemnified
Party”), from and against all losses, claims, damages, liabilities, costs and
expenses (including, but not limited to, reasonable attorneys’ fees, court costs
and the costs of appellate proceedings) to which any such Customer Indemnified
Party may become subject, under any theory of liability whatsoever (“Claims”),
insofar as such Claims (or actions in respect thereof) relate to, arise out of,
or are caused by or based upon the gross negligence or intentional misconduct of



12

--------------------------------------------------------------------------------




FATHOM, its officers, employees, or agents in connection with FATHOM providing
the Platform for Customer under this Agreement.
11.2.
Customer agrees to indemnify and defend FATHOM, its affiliates, managers,
directors, members, officers, agents, and employees (the “FATHOM Indemnified
Party”) from and against all Claims (including, but not limited to, reasonable
attorneys’ fees, court costs and the cost of appellate proceedings) to which any
such FATHOM Indemnified Party may become subject, under any theory of liability
whatsoever), insofar as such Claims (or actions in respect thereof) relate to,
arise out of, or are caused by or based upon the gross negligence or intentional
misconduct of Customer, its officers, employees, or agents, in connection with
Customer's use of the Platform.

12.    LIMITATION OF LIABILITY
12.1.
Neither FATHOM nor its third-party providers will have any liability for
incidental, consequential, indirect, special or punitive damages, or liabilities
of any kind or for loss of revenue, loss of business, or other financial loss
arising out of or in connection with this Agreement, regardless of the form of
the action, whether in contract, tort (including negligence), strict product
liability or otherwise, even if any representative of a party to this Agreement
has been advised of the possibility of such damages and even if any limited
remedy specified in this Agreement is considered to have failed of its essential
purpose.

12.2.
Customer acknowledges that the allocation of risk in this Agreement is
consistent with software industry pattern and practice and is an integral part
of the consideration for this Agreement, without which FATHOM would be unable to
provide the Platform and related services at the prices specified. Except for
FATHOM’s indemnification in Sections 10 and 11.1, FATHOM’s entire liability for
damages in connection with this Agreement must not exceed the amounts committed
to by Customer to FATHOM under this Agreement for any single year of the
agreement.

12.3.
The parties acknowledge that nothing in this Agreement modifies or supersedes
the representation and warranties made by GWRI in the Securities Purchase
Agreement (if and to the extent any representations and warranties remain in
effect).

13.    DEFAULT
13.1.
Failure or unreasonable delay by any Party to perform or otherwise act in
accordance with any non-monetary, material provision of this Agreement for a
period of thirty (30) days after written notice from the non-breaching Party
(“Cure Period”), constitutes a default under this Agreement. The notice shall
specify the nature of the alleged default.

13.2.
If the failure or delay is such that more than thirty (30) days would reasonably
be required to perform such action or comply with any term or provision, then
such Party will have additional time as may be necessary to perform or comply so
long as such Party completes such performance or fulfills such obligation not
more than sixty (60) days after written notice from the non-breaching Party.
Notwithstanding the above, the Parties may mutually agree, in writing, to a
longer Cure Period.



13

--------------------------------------------------------------------------------




13.3.
In the event such default is not cured within the Cure Period, the Agreement may
be terminated by the Party not in default in accordance with Section 15.1.

14.    REMEDIES.
14.1.
Either party’s breach or violation of the other party’s intellectual property
rights or Confidential Information may cause irreparable injury to such other
party for which such other party may not have an adequate remedy at law. Under
those circumstances, each party shall have the right to seek injunctive relief
from a court of competent jurisdiction for a breach of any obligation of
confidentiality; infringement, misappropriation, or misuse of any intellectual
property right; or any other claim where interim relief from the court is sought
to prevent serious and irreparable injury to one of the parties or to others.

14.2.
In addition to the remedies provided for in Section 14.1, FATHOM may exercise
its rights and remedies, at law and in equity, for a breach of this Agreement by
Customer.

15.    TERMINATION.
15.1.
Either Party may terminate this Agreement, only for default and, only after
complying with the provisions of Section 13 in the event of a non-monetary
default and Section 3.2 in the event of a monetary default, by providing thirty
(30) days written notice to the defaulting Party.

15.2.
Within fifteen (15) days after termination or expiration of this Agreement under
any circumstances, the following event must occur:

(A)
The Access and other provisions of this Agreement are terminated.

(B)
Customer’s use of the Platform is terminated.

(C)
Customer must return to FATHOM or, upon written request by FATHOM, destroy all
copies of the FATHOM Documentation, and shall delete or destroy all portions or
excerpts of the Platform or FATHOM Documentation contained, commingled, or
incorporated in any form with Customer’s information and electronic systems,
including electronic data files and magnetically encoded media, so that neither
Customer nor any of Customer’s affiliates retain any of the Platform or FATHOM
Documentation in whole or in part. Upon request, Customer must certify in
writing the complete return or destruction of the Platform or FATHOM
Documentation within thirty (30) days of the request.

(D)
Within fifteen (15) days after termination of the Access, FATHOM must either
return to Customer or destroy all copies of the Customer data and documentation,
including electronic data files and magnetically encoded media, such that
neither FATHOM nor any of FATHOM’s affiliates retain any of the Customer’s data
in whole or in part. Upon request, FATHOM must certify such complete return or
destruction in writing to Customer within thirty (30) days of the request.



14

--------------------------------------------------------------------------------




15.3.
Notwithstanding any provision to the contrary, in the event GWRI or the Customer
sells one or more of the private regulated utilities indicated in Exhibit E
prior to and including June 5, 2023, and the acquirer makes such a transaction
contingent upon the termination of the Agreement for that utility only, the
Customer and FATHOM agree to renegotiate an increase in FATHOM fees contained
within this contract. The negotiation shall be in good faith and shall be only
with respect to the reapportion of the necessary ongoing revenues and costs
contemplated under this Agreement to reflect the sale of the private regulated
utility. No increase in fees negotiated shall take into account time periods
after June 5, 2023. Once a mutually acceptable fee has been agreed upon by
FATHOM and the Customer, FATHOM shall consent to the termination of the
Agreement with regards to only the private regulated utility being sold in
accordance with a to be established transition schedule and such private
regulated utility shall have no further obligations under this Agreement. GW,
LLC affirms that all such sales of private regulated utilities to the date
hereof have been disclosed to FATHOM, and based on the information provided,
FATHOM agrees that Customer has satisfied all of its obligations pursuant to
Section 15.3 of this Agreement with respect to all sales of private regulated
utilities prior to the date hereof.

15.4.
Notwithstanding any provision to the contrary, neither the termination nor
expiration of this Agreement relieves either party from its obligations to pay
the other any sums accrued under this Agreement.

16.
ASSIGNMENT. Customer cannot assign or transfer this Agreement, the Access, or
any other rights granted by this Agreement without written acceptance of FATHOM,
which shall not be unreasonably withheld, conditioned, or delayed.
Notwithstanding the foregoing, FATHOM’s consent shall not be required with
respect to any assignment of the Agreement in connection with a change in
control transaction; provided that such transaction does not involve a
competitor of FATHOM.

17.    DISPUTE RESOLUTION.
17.1.
In the event that any dispute arises between the Parties, the Parties must
attempt in good faith to identify a neutral third-party acceptable to both
Parties who is experienced in matters such as those provided for in this
Agreement, and request that person to mediate the dispute. In the event that
such mediation is not undertaken and successfully concluded within sixty (60)
days after the dispute arises, the Parties to any such dispute may pursue those
rights, remedies, and causes of actions provided for in this Agreement.

18.    NOTICES
18.1.
Any notice provided for or permitted under this Agreement will be treated as
having been given when (a) delivered personally, (b) sent by confirmed fax, (c)
sent by commercial overnight courier with written verification of receipt, or
(d) mailed postage prepaid by certified or registered mail, return receipt
requested, to the party to be notified, at the address set forth below, or at
such other place of which the other party has been notified in accordance with
the provisions of this Section 18.1.

If to Customer:            Global Water, LLC


15

--------------------------------------------------------------------------------




21410 N. 19th Ave., Suite 220
Phoenix, AZ 85027
Attn: Ron Fleming, President
Facsimile: (623) 580-9659


With a copy to (which        Snell & Wilmer L.L.P.
shall not constitute notice):    One Arizona Center
400 E. Van Buren Street
Phoenix, AZ 85004
Attn: Michael M. Donahey
Facsimile: (602) 382-6070


If to FATHOM:            Global Water Management, LLC
12357-C Riata Trace Parkway, Suite 150
Austin, TX 78727
Attn: Amanda Nevins, CEO
Facsimile: (512) 257-0708
Email: amanda.nevins@gwfathom.com


With a copy to:            Global Water Management, LLC
21410 N. 19th Avenue, Suite 201
Phoenix, AZ 85027            
Attn: Tanya Luedke
Facsimile: (512) 257-0708
Email: tanya.luedke@gwfathom.com


19.    MISCELLANEOUS.
19.1.
Survival. The Parties agree that the terms of Sections 7 (Proprietary and
Intellectual Property Rights), 10 (Patent and Copyright Indemnity; Confidential
Information Indemnity), 11 (Indemnification) and 12 (Limitation of Liability)
will survive the expiration or termination of this Agreement.

19.2.
Severability. If any provision of this Agreement is declared void or
unenforceable (or is construed as requiring any Party to do any act in violation
of any constitutional provision, law, regulation, rule or municipal code or
ordinance), in whole or in part, such provision shall be deemed severed from
this Agreement and this Agreement shall otherwise remain in full force and
effect; provided, however, that this Agreement shall retroactively be deemed
reformed to the extent reasonably possible in such a manner so that the reformed
Agreement provides essentially the same rights and benefits (economic and
otherwise) to the Parties as if such severance and reformation were not
required. The Parties further agree, in such circumstances, to do all acts and
to execute all amendments, instruments, and consents necessary to accomplish and
to give effect to the purposes of this Agreement, as reformed.

19.3.
Attorneys’ Fees. The prevailing party in any litigation in connection with this
Agreement may recover its attorneys’ fees and costs from the losing party.



16

--------------------------------------------------------------------------------




19.4.
No Third Party Beneficiaries. No person or entity shall be a third party
beneficiary to this Agreement.

19.5.
Recitals. All of the recitals set forth above are incorporated into and made an
integral part of this Agreement for all purposes by this reference.

19.6.
Integration. This Agreement, including all exhibits, constitutes the entire
agreement between the Parties with respect to, and supersedes any prior
agreement, understanding, negotiation or representation regarding, the subject
matter of this Agreement. There are no representations, warranties,
understandings or agreements other than those expressly set forth in this
Agreement. The Parties expressly acknowledge and agree that any discussion
outlines utilized during the course of negotiations do not constitute binding
agreements of the Parties and must not be utilized to interpret or construe any
provision of this Agreement.

19.7.
Further Assurances. Each Party agrees to perform such further acts and to
execute and deliver such additional agreements, documents, acknowledgments, and
instruments as any other Party may reasonably require consummating, evidencing,
confirming, or carrying out the transactions contemplated by this Agreement.

19.8.
Relationship of Parties. No partnership, joint venture or other business
relationship is established among the Parties to this Agreement. Except as
expressly provided in this Agreement, no Party shall be liable for any acts,
omissions or negligence on the part of any other Party or such other Party's
employees, agents, independent contractors, agents or successors-in-interest
resulting in either personal injury, economic loss, or property damage to any
individual or entity.

(A)
Limited Appointment as Agent. Client confers upon FATHOM the limited authority
to act as an agent of the Client solely with regard to the receipt of Client’s
customers’ payments for utility services (“Payments”). In this regard, as a
limited agent of the Client, FATHOM shall be authorized to (i) utilize FATHOM’s
designated lockbox to receive mailed Payments; (ii) endorse and negotiate all
Payments for deposit into a bank account legally titled in FATHOM’s name; (iii)
at all times hold all Payments for the use and benefit of the Client; and (iv)
transfer Payments to an account designated by the Client for receipt of such
Payments.

(B)
Paying Agent. As part of the Services provided by FATHOM pursuant to this
Agreement, FATHOM will collect payments from Customers for subsequent remittance
to Client. In order for FATHOM to do so, and notwithstanding anything in the
Agreement to the contrary, Client hereby appoints FATHOM as the limited
authorized payment collection agent of Client. Client acknowledges and agrees
that a Customer’s obligation to pay Client will be extinguished once such
payment has been received by FATHOM in its capacity as a limited authorized
payment collection agent of Client.

19.9.
Amendment. The terms, conditions, and representations of the Parties contained
in this Agreement may not be amended, modified, or altered except in writing
signed by all of the then-current Parties to the Agreement.



17

--------------------------------------------------------------------------------




19.10.
Force Majeure. A Party’s obligations under this Agreement may be suspended by a
Party in the event of (a) an occurrence beyond the reasonable control of that
Party which materially adversely affects the ability of that Party to perform
its obligations hereunder or to comply with the requirements of any governmental
order, permit or other approval; (b) acts of God, landslides, lightning,
earthquakes, hurricanes, tornadoes, severe weather, fires, explosions, floods,
acts of a public enemy, war, terrorist acts, blockades, insurrections, riots or
civil disturbances; (c) labor disputes, strikes, work slowdowns or work
stoppages; or (d) orders and/or judgments of any federal, state or local court,
administrative agency or governmental body, or other entity, if not the result
of (i) willful misconduct or negligent action of the Party relying thereon or
(ii) failure to act in accordance with this Agreement; provided, however, that
the contesting in good faith by such Party of any such order and/or judgment
shall not constitute or be construed to constitute willful misconduct or a
negligent action or inaction of such Party. All parties agree to minimize delay
or damages resulting from such an event.

19.11.
Governing Law. The terms of this Agreement must be construed in accordance with
and governed by the laws of the State of Arizona.

19.12.
Counterparts. This Agreement may be executed by signing in counterparts. The
execution by all of the Parties to the Agreement by each signing a counterpart
of this instrument constitutes a valid execution, and this instrument and all of
its counterparts so executed must be considered for all purposes to be a single
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

19.13.
Inurement. This Agreement inures to the benefit of and is binding upon the
Parties, their successors, and assigns.

19.14.
Paragraph Headings. The paragraph headings are for convenience only, are not
part of this Agreement, do not to limit or alter any provision, and are not
relevant in construing this Agreement.

19.15.
Removal of VALENCIA WATER COMPANY, LLC. VALENCIA WATER COMPANY, LLC, an Arizona
limited liability company, hereby consents to be, and hereby is, removed as a
party to the Agreement and all references, terms, obligations, rights and other
provisions of the Agreement pertaining to VALENCIA WATER COMPANY, LLC and the
participation by VALENCIA WATER COMPANY, LLC in the Agreement is hereby
terminated as of July 14, 2015.

19.16.
Removal of WILLOW VALLEY WATER CO., LLC. WILLOW VALLEY WATER CO., LLC, an
Arizona limited liability company, hereby consents to be, and hereby is, removed
as a party to the Agreement and all references, terms, obligations, rights and
other provisions of the Agreement pertaining to WILLOW VALLEY WATER CO., LLC and
the participation by WILLOW VALLEY WATER CO., LLC in the Agreement is hereby
terminated as of March 23, 2015.



18

--------------------------------------------------------------------------------




19.17.
Removal of CP WATER COMPANY, LLC. CP WATER COMPANY, LLC, an Arizona limited
liability company, hereby consents to be, and hereby is, removed as a party to
the Agreement.

19.18.
Addition of RED ROCK, LLC. RED ROCK, LLC, an Arizona limited liability company,
hereby consents to be, and hereby is, added as a party to the Agreement and
subject to all references, terms, obligations, rights and other provisions of
the Agreement as of the Effective Date.

19.19.
Addition of EAGLETAIL WATER COMPANY, L.C. EAGLETAIL WATER COMPANY, L.C., an
Arizona limited liability company, hereby consents to be, and hereby is, added
as a party to the Agreement and subject to all references, terms, obligations,
rights and other provisions of the Agreement as of the Effective Date.

19.20.
Red Rock Outsourcing Agreement. The parties acknowledge that the certain
Outsourcing Agreement entered into by FATHOM and Global Water – Red Rock
Utilities, LLC (f/k/a/ Red Rock Utilities, LLC) on May 13, 2009 expired in
accordance with its terms effective on May 13, 2019 and has terminated and that
as of the Effective Date, Red Rock, LLC will be billed at the rates outlined in
Exhibit A.



[SIGNATURES ON THE FOLLOWING PAGE]


19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the authorized representatives of the following have duly
executed this Agreement as of the date below.
Global Water Management, LLC,
a Delaware limited liability company


By:  /s/ Amanda Nevins                      
Name: Amanda Nevins                       
Its: Chief Executive Officer                
Date:   September 10, 2019                 




Global Water, LLC,
a Delaware limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




CP Water Company, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    


Global Water – Santa Cruz Water Company, LLC, an Arizona limited liability
company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




Global Water – Palo Verde Utilities Company, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




Water Utility of Northern Scottsdale, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    


Water Utility of Greater Tonopah, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    


Valencia Water Company, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    


Willow Valley Water Co., LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




Global Water – Red Rock Utilities, LLC,
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




[SIGNATURE PAGE TO FATHOM SERVICE AGREEMENT]





20

--------------------------------------------------------------------------------




Eagletail Water Company, L.C.
an Arizona limited liability company


By:   /s/ Ron Fleming                         
Name: Ron Fleming                           
Its:  President                                      
Date: September 5, 2019                    




 



[SIGNATURE PAGE TO FATHOM SERVICE AGREEMENT – CONT.]






21

--------------------------------------------------------------------------------


Exhibit A
Schedule of Selected Services and Fees






This schedule defines the fees to be paid by Customer to FATHOM under this
Agreement.


1.Recurring Services Fees.
The Recurring Services Fees will be billed monthly based on the number of
Managed Accounts as follows, beginning on January 1. 2019.
“Managed Account” means an account that either (i) is actively being billed by
FATHOM under this Agreement or (ii) has been previously billed by FATHOM under
this Agreement and either has a move out date or has been provided a final
invoice within the previous 12 months.


Fee Type
Monthly Fee
Adjustments


CIS Platform/Customer Portal & Managed Services
AMI Platform & Managed Services
AMS, GIS & Managed Services




3.71 

0.63
2.09


$6.43 per Managed Account per month
Inflation Adjuster: The monthly fee of $6.43 per Managed Account per month shall
be subject to an increase each year that is equivalent to the CPI factor for the
region. No annual CPI increase shall be greater than 5%, unless FATHOM validates
the uncontrollable direct or indirect costs have increased greater than 5%. Once
validated, such costs can be adjusted to reflect the true cost.





All Recurring Services Fees shall be adjusted annually on January 1st based on
the 12-Month change in the Consumer Price Index – United States City Average –
for All Urban Consumers and all Items published by the United States Department
of Labor, Bureau of Labor Statistics (the “Index”) per the Index for the month
of July immediately prior to the annual adjustment date for the then-current
adjustment period. Written notification of the adjustment will be provided to
GW, LLC by October 1st immediately prior to the annual adjustment date for the
then-current adjustment period. The adjustment will be negotiated each year
based on the documentation provided by FATHOM. No annual Index increase shall be
greater than 5%, unless FATHOM validates the uncontrollable direct or indirect
costs have increased greater than 5%. Once validated, such Recurring Service
Fees can be adjusted to reflect the true cost.
The first adjustment will occur on January 1, 2020.
If the Index is discontinued or revised during the Term, such other government
index or computation with which it is replaced shall be utilized, and modified
as necessary, to obtain substantially the same result as




--------------------------------------------------------------------------------

Exhibit A
Schedule of Selected Services and Fees






would have been obtained if the Index had not been discontinued or revised.
Annual adjustments will be calculated based on the prior year’s Recurring
Services Fees, plus the inflation adjuster as described above. At no point will
any change result in a reduction of fees.








--------------------------------------------------------------------------------


Exhibit B
Support Services




The first adjustment will occur on January 1, 2020.
If the Index is discontinued or revised during the Term, such other government
index or computation with which it is replaced shall be utilized, and modified
as necessary, to obtain substantially the same result as would have been
obtained if the Index had not been discontinued or revised. Annual adjustments
will be calculated based on the prior year’s Recurring Services Fees, plus the
inflation adjuster as described above. At no point will any change result in a
reduction of fees.
















































--------------------------------------------------------------------------------

Exhibit B
Support Services




1.    COVERAGE
FATHOM shall provide Support Services for Access, including all modifications
created by FATHOM whether or not they are exclusive to Customer, until any such
Support Services are terminated or discontinued by FATHOM. The Support Services
to be provided by FATHOM shall not include (a) support of software operation on
equipment not identified by FATHOM as a supported device, (b) support of
software not supplied by FATHOM, (c) support of software not properly used or
used in an operating environment not supported by FATHOM, or (d) support of
business processes not identified during the implementation of the project.
FATHOM will provide periodically updated lists of supported devices and
operating environments.  Customer shall designate those employees of Customer
who shall be authorized to contact FATHOM for provision of Support Services, and
shall maintain and provide FATHOM with an updated listing of employees,
including their telephone, fax and e-mail addresses. Only those employees so
designated by Customer shall contact FATHOM for the provision of Support
Services. In addition, FATHOM shall designate those employees of FATHOM who
Customer may contact for provision of Support Services, and shall maintain and
provide Customer with an updated listing of employees, including their
telephone, fax, and e-mail addresses.


2.    Software Maintenance
The maintenance / renewal protocol for software is divided into Scheduled
Routine, Scheduled Non-Routine and Emergency standards.


Scheduled Routine


All Scheduled Routine maintenance will be coordinated by FATHOM IT personnel
with software providers and will be performed during non-business hours to the
extent possible. Notice of the impending maintenance will be provided by FATHOM
IT personnel through email to a Customer representative at least 72 hours in
advance of the scheduled event. If the maintenance will result in an outage to
the customer portal, a message will be displayed on the customer portal home
page.


Scheduled Non-Routine


All Scheduled Non-Routine maintenance will be coordinated by FATHOM IT personnel
with software providers and Customer and will be performed during non-business
hours to the extent possible. Notice of the impending maintenance will be
provided by FATHOM IT personnel through email to a Customer representative at
least 24 hours in advance of the scheduled event. If the maintenance will result
in an outage to the customer portal, a message will be displayed on the customer
portal home page.


Emergency Maintenance


Any outage is classified as an emergency. If the Customer recognizes a problem
deemed to be an emergency, FATHOM Operational Support should be contacted
immediately. An Operational Support representative will respond as soon as
possible. Emergency maintenance will be




--------------------------------------------------------------------------------

Exhibit B
Support Services




coordinated by FATHOM IT personnel as soon as reasonably possible. Notice of the
impending maintenance will be provided by FATHOM IT personnel through email to a
Customer representative in advance of the scheduled event. If the maintenance
will result in an outage to the customer portal, a message will be displayed on
the customer portal Home Page.


Software maintenance for FATHOM Services
Scheduled Routine, Scheduled Non-Routine and Emergency maintenance will be
performed by software providers from time to time, for:
1)
Fixes to errors & bugs;

2)
Updates;

3)
New features and/or enhancements contained within new releases

4)
New releases; and

5)
New versions of the software and/or Platform



During the Term, FATHOM will coordinate with software providers and make
reasonable efforts to provide prior notice to Customer of any modifications the
software provider intends to make to their software that would have a material
adverse effect upon, or otherwise materially degrade, the services provided by
FATHOM. If Customer objects to any such modifications, then the parties will
negotiate in good faith an appropriate resolution to such objection.


Maintenance releases contain proprietary and confidential information and are
provided to Customer for Customer's internal use only, subject to the same
restrictions and limitations as provided in the Agreement with respect to
confidential information.


3.    Data Backup and Recovery
FATHOM shall offer the following data backup and recovery objectives for the
software provided under this Agreement. All hosted third-party software provided
through FATHOM are subject to the data backup and recovery objectives as stated
by the software provider.
A.    Recovery Point Objective. Data backup occurs at a fixed point in time and
any data that exists between backups is vulnerable. The target Recovery Point
Objective (RPO) is 20 minutes.
B.    Recovery Time Objective. Recovery Time Objective (RTO) is the maximum
elapsed time required to complete the recovery of data. The target RTO is 1
hour.


















--------------------------------------------------------------------------------


Exhibit C
Contacts






CUSTOMER PROJECT MANAGER
Jon Corwin    
General Manager
21410 N. 19th Avenue, Suite 220
Phoenix, AZ 85027
Phone: 480-360-7775
Fax     [Insert Fax]                
Email     jon.corwin@gwresources.com
                
CUSTOMER IT PROJECT MANAGER
Cosme Borunda
21410 N. 19th Avenue, Suite 220
Phoenix, AZ 85027
Phone:    480-360-7775
Fax:    [Insert Fax]
Email:    cosme.borunda@gwresources.com


FATHOM PROJECT MANAGER
    
Judd Barlow
FATHOM
21410 N. 19th Avenue, Suite 201
Phoenix, AZ 85027
Phone:    801-641-3036
Email:    judd.barlow@gwfathom.com


FATHOM IT PROJECT MANAGER
Matt Niarhakos
FATHOM
21410 N. 19th Avenue, Suite 201
Phoenix, AZ 85027
Phone:    602-795-9657
Email:    matt.niarhakos@gwfathom.com




C-1



--------------------------------------------------------------------------------


Exhibit D
Scope of Services


Scope of Services -
FATHOM services will be provided in accordance with the then current FATHOM
Operations Scope of Service (SOS) document―summarized below as key deliverables
and responsibilities. Customer shall never have a lower level of service with
less deliverables and/or responsibilities than what is specified herein, unless
Customer gives its express written authorization, which shall not be
unreasonably withheld. Additionally, any changes to the SOS document must not
prevent Customer from meeting its legal obligations as set forth in federal,
state or local laws, rules or ordinances or as set forth in a regulatory order
applicable to Customer. In the event of any conflict between this document and
the SOS document, the SOS will control, unless it is a specific contractual
term. The SOS may be updated during the life of the contract to incorporate
additional industry best practices as they become available. If requested by
Customer, any modifications and/or additional services requested may be subject
to additional fees. Some line items below refer to specific sections of the SOS.
The current SOS will be posted to the Global Water Client Portal, and Customer
will be notified of all material modifications in advance of their
implementation to the extent reasonably possible.


Advanced Metering Infrastructure Services –
FATHOM will enable the optimal operation of an AMI solution for all regulated
utility subsidiaries of Customer though the use of a meter data management
solution, provided that the specific utility subsidiary is equipped with AMI
devices and associated infrastructure and the system software is supported by
the equipment manufacturer.


The AMI solution will have a warranty equal or greater than the warranty
provisions in the manufacturer’s warranty, and Customer will be listed as the
owner and beneficiary of such warranty.


RECURRING DELIVERABLES FOR LIFE OF CONTRACT
R1)
Monthly Customer Portal (meter data reporting/analytic tools) Analytics



R2)
User log-in and security configuration, provided as needed

1)
User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

2)
[SOS #22] Log-in security is provided as described in the SOS chapter 22.

R3)
Meter Data Management

1)
The MDM will be a web-based platform that will provide the following
analytics/queries/alarms, providing the data is made available to the system and
supported by the OEM:

(1)
Abnormal consumption

(2)
Backflow alarms

(3)
Collector alarms

(4)
Collector connection alarms

(5)
Continuous flow

(6)
Cut wire alarms

(7)
Data collector redundancy

(8)
Data collector version

(9)
Leak alarms

(10)
Meter read rate

(11)
Missing reads



D-1



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


(12)
No flow alarms

(13)
Non-numeric read alarms

(14)
Read failure alarms

(15)
Read suspect alarms

(16)
Transmitter battery voltage

(17)
Unknown transmitters



2)
Any reports available in the OEM head-end system in addition to those above will
be made available to Customer.

3)
FATHOM will be responsible for the reasonable annual software hosting costs for
the OEM head-end system on the Customer’s behalf as part of the AMI recurring
services fee. For the avoidance of doubt, the original purchase and
configuration of the OEM head-end system and any individual endpoint cellular or
similar fees are not included. FATHOM will be responsible for cellular cost
associated with AMI collectors.

4)
Upon Customer’s request, FATHOM will assist Customer in the evaluation of and
provide guidance on the capabilities of other AMI manufacturers and their
associated OEM software as it relates to the ability to deliver the terms of
this agreement and any pricing implications.

     
R4)
Warranty Management will include:

1)
Meter install date

2)
Meter size

3)
Meter manufacturer

4)
Meter serial number

5)
Meter type

6)
Endpoint install date

7)
Endpoint warranty expiration date



For avoidance of doubt, FATHOM is responsible to distinguish between and track
endpoints that have a full 15-year warranty versus endpoints that have a 10-year
full warranty and 10 additional years of prorated warranty (20-year total
warranty) based on the mutually agreed warranty expiration date logic. Warranty
Management design will support warranty term inheritance such that when an
endpoint fails, the replacement endpoint shall inherit the remainder of the
warranty according to the terms of the original endpoint and the associated
warranty expiration date logic.


Additionally, a separate field to track register replacements will be provided
so that it is distinguishable from meter replacements. FATHOM will maintain this
data for every meter, register, and endpoint following completion of the AMI
project.


R5)     [RESERVED]
R6)
Daily work order generation based on meter data reporting/analytics.

Work orders are created for Customer in the work order management solution for
issues discovered by FATHOM through the use of meter data reporting/analytic
tools. FATHOM will generate work orders for the Customer to investigate, repair
or replace non-collector equipment as necessary based on the analysis of
customer and metering data.  


D-2



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


R7)
Monthly reads loaded into the billing system for billing.

R8)
Quarterly review of AMI system performance

1)
During each Quarterly Business Review, the Client Success Manager assigned to
Global Water Resources, Inc. will conduct quarterly business reviews of AMI
system traffic and performance metrics. This will include all verification
reports on FATHOM performance guarantees



R9)
AMI System Monitoring & Return Management Process

FATHOM will act diligently to monitor, troubleshoot, and provide expert
oversight and consultation as described below for the Customer AMI network
provided by FATHOM through this Agreement. For avoidance of doubt, FATHOM is not
responsible for and does not agree to provide these services for any AMI system
infrastructure procured or installed outside of a utility contemplated in this
Agreement.  
1)
FATHOM will monitor and identify equipment issues through MDM and meter data
reporting/analytic tools.


i)
FATHOM is responsible for initiating a field investigation for the Customer to
repair or replace registers/endpoints as necessary based on the monitoring
services provided.  FATHOM shall then facilitate the warranty transaction
between Manufacturer and Customer based on the outcome of the Customer’s
findings in the field investigation.


a)
Register/Endpoint repair and/or replacement to ensure operation in accordance
with equipment warranties.


ii)
FATHOM is responsible for initiating a field investigation to repair or replace
collectors as necessary based on the monitoring services provided. FATHOM shall
then facilitate the warranty transaction between Manufacturer and Customer based
on the outcome of the FATHOM’s findings in the field investigation.



a)
Data Collector repair and/or replacement to ensure network operation in
accordance with equipment warranties.



iii)
All costs related to the necessary repair or replacement of the AMI system
equipment, not covered by OEM equipment warranties, will remain the
responsibility of the Customer. In addition,


a)
Shipping costs related to warranty repairs or replacements shipped to the
Manufacturer will remain the responsibility of the Customer.

b)
Shipping costs related to warranty repairs or replacements returned to the
Customer will remain the responsibility of the Manufacturer.

  
2)
FATHOM facilitates the warranty management process for the Customer – we track
warranty quantities, we maintain the necessary relationships and have key
contacts we leverage on Customer’s behalf and we own the communication process,
providing updates to stakeholders. In general, the following process will be
used for warranty management



D-3



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


(subject to change based on FATHOM best practices):

i)
Customer will contact FATHOM to notify us of their intention to send back
applicable units under warranty (data collectors will be handled by FATHOM).

ii)
Return Material Authorization (RMA) form is completed by Customer and FATHOM
submits to the manufacturer.

iii)
FATHOM takes point and handles all communications and other questions regarding
warranty from both the Customer and the manufacturer.

iv)
Manufacturer approves the RMA form and returns form to FATHOM.

v)
FATHOM submits form back to Customer for inclusion with other warranty
information for ID match and verification and shipping purposes.

vi)
The Customer ships items directly to the manufacturer.

vii)
Manufacturer will send back applicable warranty items to the Customer.


R10)
Should a head-end system be available from the AMI system OEM, FATHOM will allow
Customer direct access to that system. FATHOM may or may not use the OEM’s
head-end system in the performance of this contract at FATHOM’s sole discretion.

FATHOM will work with the OEM on Customer’s behalf to identify and address any
issues in accordance with the respective OEM warranty and/or maintenance
agreements, as applicable, however FATHOM makes no guarantees or warranties on
the accuracy of the data of the OEM system and also the OEM, system performance,
or any other aspect of the OEM head-end system. Customer reserves the right to
contact the OEM directly.     



D-4



--------------------------------------------------------------------------------

Exhibit D
Scope of Services




Scope of Services –
Utility Billing/Customer Care Services
FATHOM will guarantee the execution of the customer care and utility billing
operation for all regulated utility subsidiaries of Customer. The following
outlines the key deliverables for the life of the contract:
PROJECT DELIVERABLES:
P1)
Customer is granted access to directly use the customer information system
solution in accordance with Section 2.0 Access of the Agreement. Customer’s
access and use of the CIS is not supported by FATHOM. Customer may request
support for an additional fee. Such Access is integral to Customer’s service and
is provided to support regional customer service, counter service, account
management, service order management, and other functions. Reporting functions
including but is not limited to:



1)
The ability to create service work orders,

2)
Use and maintain the backflow protection database (for clarity, back flow
protection management is not a service or function provided by FATHOM in this
Scope of Services but FATHOM agrees to allow Customer to use CIS to track
backflow documentation).

Additionally, FATHOM will continue to provide the monthly backups by 9 am on the
3rd business day of each month.
P2)
[SOS #24] Web-responsive customer portal for Customer's customers with access to
the following:

1)
Account Information

(1)
Account Details

(2)
Account Balance

(3)
Billing History

(4)
Payment History

(5)
Hourly, Daily, Weekly, Monthly, and Annual Usage History, based on data
availability and granularity

(6)
Customer Service

(7)
Report a Problem


2)
Bill Payment

(1)
Credit or debit card

(2)
Checking account

(3)
Sign up for automatic payments


3)
Notifications (to be sent via text/SMS or email, requires customer to opt in to
such notifications)

(1)
Bill Ready

(2)
Bill Due Reminder

(3)
Bill Past Due Reminder

(4)
Potential Leak (AMI-enabled users only)

(5)
User-set Consumption Threshold (AMI-enabled users only)



D-5



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


(6)
User-set Bill Amount Threshold (AMI-enabled users only)


4)
Customer Messaging


P3)
Customer’s customers will be able to view their historic bills, pay bill, review
account balances and metered usages using their phone or mobile device.

P4)
Customer portal administration site for Customer with access to the following:

1)
Customer Care Information

2)
Customer and account details including but not limited to usage, billing and
payment history in the customer portal administration site


P5)
[SOS #18 with qualification] Reporting

A specific list of custom reports, developed by FATHOM and noted below, will be
provided to the utility on a monthly basis.
1)
Customized Monthly Reporting Package to be delivered by 9:00 AM on the third
business day of each month and in no circumstance later than the end of the
fifth day of the month, except as noted below.

i)
Customer Total Accounts Detail (detail listing of customer/accounts and
services)

ii)
Customer Total Accounts Schedule (summarization of the Customer Total Accounts
Detail report)

iii)
Account Totals for Compliance (detailed list of all active connections Customer
uses for compliance reporting)

iv)
Connection Totals by System (count of connections attached to each water system)

v)
Customer Billed Consumption (WUDS) (Detail list of all charges with consumption
amounts without Raw Water or Recycled Water)

vi)
Customer Billed Consumption (WUDS) (Detail list of all charges with consumption
amounts) – to be delivered by the 8th business day of the month

vii)
WUDS Billed Consumption Detail (Detail list of water charges with consumption
amounts) – to be delivered by the 8th business day of the month

viii)
Santa Cruz 13 Month Consumption (Breaks down the last 13 months of consumption
by type) – to be delivered by the 8th business day of the month

ix)
Customer Zero Reads (A list of all accounts that had zero consumption for the
month)

x)
Detail by Transaction

xi)
Meter Bill Codes

xii)
Deposit Interest

xiii)
Deposit Water

xiv)
A/R Aging

xv)
Block Summary report

xvi)
Read file with actual meter read data

xvii)
Bill date and due date report

xviii)
Monthly Move In and Move Out report




D-6



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


2)
Annual Reports
The following reports will be provided to Customer on an annual basis in a
format compatible to transfer data in the Arizona Corporation Commission Annual
Report:

i)
Number of Customer Meters, by size for each public water supply system.

ii)
Water company plant description and quantities by type for each public water
supply system.

iii)
Wastewater company plant description and quantities by type for each wastewater
system.

Within 30 days of Customer’s addition of a new Public Water and/or Wastewater
System or new utility acquisition, FATHOM and Customer will develop a change
order for a mutually agreed upon scope and delivery schedule for the report(s)
set up. FATHOM will charge a mutually agreed, one time set up fee for the
reports.  If Customer adds a public water supply or wastewater system(s) through
the acquisition of new utilities, the scope, schedule, and report set up fee
will be included in the implementation fees for that new utility.
 
3)
Year End Audit support

FATHOM will provide commercially reasonable support for annual audit requests
related to revenue verification, which will only include copies of customer
checks received or other audit required documents that cannot be retrieved by
Customer directly.  The SLA on each request will be 48 business hours unless
otherwise mutually agreed.  If the required support exceeds what is agreed to be
commercially reasonable, Customer will be charged FATHOM’s then current hourly
rate for the exceeding hours.


4)
Ad hoc (one-time) reports

Ad hoc reports can be developed based upon a written request stipulating
requirements in the form of a template or spreadsheet. Based upon the complexity
of the reports, additional development time may be required. A one-time fee will
be assessed for an ad hoc report.
5)
Custom reports

Additional custom monthly reports can be developed, run and delivered based upon
business objectives. Based upon the complexity of the reports, additional
development time may be required.
P6)
[SOS #12] Electronic “help-desk” ticketing system.

Customer’s operational staff members enter tickets here for feedback and/or
action on questions, concerns and requests that are operational in nature.
(including customer service, billing, field activities, accounting, IT issues,
and new user requests).
P7)
[SOS #19] Access to electronic file-sharing site (SFTP, drop box, or similar)
for read files and reporting

1)
Monthly reporting packages are currently uploaded by FATHOM to the electronic
file-sharing site, where Customers can view and export if needed.

2)
Customer will upload completed meter read files to be retrieved by FATHOM’s
Revenue Management department for use in cycle billing.



D-7



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


P8)
FATHOM will perform in accordance with the Information Technology Service Level
Agreement provided in Exhibit F.

P9)
Disaster Recovery Documentation

FATHOM will provide protection against disasters involving complete system
failures and/or the destruction of main computing environment. Complete
documentation will be provided at least annually in support Customer’s own audit
requirements, and is available upon request.
RECURRING DELIVERABLES FOR LIFE OF CONTRACT:
R1)
Monthly Customer Portal Analytics

R2)
User log-in and security configuration    

1)
User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

2)
[SOS #22] Log-in security is provided as described in the SOS chapter 22.

R3)    [RESERVED]
R4)
[SOS #2] Provide monthly billing services for water and wastewater accounts to
include;

1)
Monthly reads loaded into the billing system for billing

2)
Review and processing of billing in accordance with SOS #2.

3)
Green collections management campaign, limited to mailed disconnect notices,
disconnect service orders, and daily outbound IVR communications

4)
Customer notification messages on the bills, up to twelve unique messages per
year

5)
Provide up to 12 unique billing inserts per year (Customer to provide inserts as
8.5 x 11 inch or 1/3-page inserts). Additionally, the Consumer Confidence
Reports are included and do not count towards the twelve per year limit.

6)
Deposit management, which includes the proper application of deposits to
customer accounts in accordance with Title 14, Article 4 of the Arizona
Administrative Code R14-2-403 and R14-2-603 Establishment of Service B. Deposits
as amended, and the ongoing reimbursement of such deposits in accordance with
such standards.

R5)
[SOS #19] Provide Customer a portal for uploading and downloading any data
collection activities

R6)
[SOS #20] Support and management of payment interfaces & processes

1)
Paperless Billing

2)
Pay by phone

3)
Pay by mail

4)
Pay by credit or debit card

5)
Pay locally

6)
Pay by electronic check

7)
Pay by ACH

R7)
Manage the following processes in accordance with Title 14, Article 4 of the
Arizona Administrative Code as amended:

1)
[SOS #9] Late fees

2)
[SOS # 17] Other fees



D-8



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


3)
[SOS #17] After hours customer callbacks

4)
[SOS #16] Bankruptcies

5)
[SOS #16] Payment arrangements

6)
[SOS #20] Unapplied Payments



R8)
[SOS #24 and #25] Support and management of customer internet site for account
access to:

Presentment of Customer’s customer consumption data will be provided through a
customer portal, including:
1)
Online customer access via web or smartphone

2)
Simplified login and account creation

3)
Customer self-service account and usage management

i)
Account information

ii)
Payments

iii)
Bill history

4)
Presentment of hourly, daily, weekly and monthly consumption given data
availability

5)
Usage history

6)
User-configurable consumption and leak alerts

7)
Report an issue

Custom announcements to customers. FATHOM will create up to twelve unique
messages per year. The customer portal will provide the Customer with mass
communication capabilities, where the Customer can send emails, text, or phone
calls to their entire customer population or a selected subset of the
population.
R9)
[SOS #5] Support and management of the electronic work order system (excluding
field equipment) and work orders to support the following customer care and
field customer service activities. Work Order capability will be provided as
described in the user documentation for the version of AMS solution in use by
FATHOM at the time.

1)
AMI/AMR Repair

2)
Billing Field Investigation

3)
Compliance

4)
Disconnect for Non-Compliance

5)
Disconnect

6)
Meter Equipment Exchange

7)
Register Exchange

8)
AMI Equipment Exchange

9)
Field Investigation

10)
Final Bill Service Order

11)
Meter Install

12)
Meter Relocation

13)
Meter Test

14)
Reconnect

15)
Meter Repair

16)
Re-Read Meter upon Customer Request

17)
Scheduled Field Investigation

18)
Scheduled Reconnect



D-9



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


19)
Scheduled Vacant Account Reactivation

20)
Vacant Account Reactivation

21)
Vacant Account Usage

R10)    Advanced call center support


1)
[SOS #17] Call Center Service Level Objective (SLO)
70% of customer contacts will be addressed within 120 seconds (average of the
daily at the end of the month excluding all Mondays and those Tuesdays after
holiday weekends). If the Call Center SLO is not achieved, a service credit will
be applied according to the schedule provided in Exhibit G.



2)
On-Time Billing Service Level Objective (SLO)
FATHOM Revenue Management shall maintain an on-time billing SLO of 99% or
greater. If that SLO is not achieved, a service credit schedule will be applied
according to the schedule provided in Exhibit G.



3)
Call Abandonment Rate Service Level Objective
FATHOM shall maintain a call abandonment rate of not higher than 7% averaged for
the month. This shall be reported to Customer monthly. If FATHOM fails to
achieve the SLO, FATHOM will make a reasonable attempt to diagnose the cause and
implement appropriate actions to attempt to restore performance back to the SLO.
As the rate is not fully in FATHOM’s control, there is no service level penalty.


4)
Billing Accuracy Service Level Objective
Billing accuracy shall be measured based on the ratio of the number of
canceled/rebilled bill pairs to the total number of bills.  Canceled/rebilled
pairs are defined as those that are reasonably known to have been due to FATHOM
data inputs or actions, not those related to customer or client data inputs or
actions. FATHOM Revenue Management shall maintain a billing accuracy SLO of 99%
or greater.  If the Billing Accuracy SLO is not achieved, a service credit will
be applied according to the schedule provided in Exhibit G.



5)
Provide call recording and call storage of all calls for two years. Call
recordings will be provided upon request within two business days.


6)
[SOS #17] After Hours Call Back
Customer calls made by the customer after hours are answered by a third-party
operator. The operator will follow a procedure developed in coordination with
the Customer to determine emergency calls which need an immediate response or
calls that can be handled at a later time. For calls determined to be
non-emergencies, Customer Care will place a phone call to those customers who
reported an emergency after hours.



R11)    [SOS #26] 24/7 automated interactive voice response (IVR) phone support
with functionality to:
1)
Report an emergency

2)
Access general information

3)
Access account information

4)
Make payments

5)
Provide balances & payment history



D-10



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


R12)    Manage the customer portal to ensure Customer’s customers can access
their account from a phone or mobile device.
 
R13)    As needed support for custom report development and delivery (at
additional cost).


D-11



--------------------------------------------------------------------------------

Exhibit D
Scope of Services




Scope of Services -
Asset Management Services


FATHOM will guarantee the availability of the asset management system for all
regulated utility subsidiaries of Customer. The following outlines the key
deliverables and responsibilities for the life of the contract:
RECURRING DELIVERABLES FOR LIFE OF CONTRACT:
R1)
Monthly Asset Management System (AMS) Analytics

R2)
User log-in and security configuration provided as needed.

1)
User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

2)
[SOS #22] Log-in security is provided as described in the SOS chapter 22.



R3)
[RESERVED]



R4)
Evergreen updates to software. The parties agree to notify each other of
planned, future software upgrades.



R5)
Uploading and maintenance of new and replacement infrastructure in the GIS
database

Fathom shall provide and maintain a web-based interactive GIS viewer with the
following functionality
1)
Ability to select various base maps, including basic mapping, aerial
photography, and topographic

2)
Access to source documents (as-built drawings, agreements, easements, deed,
etc.) via an integrated link

3)
Ability to select attribute layers

4)
Ability to print selected layers and mapping

5)
Ability to export data from attribute tables

6)
Ability to query



Fathom shall provide custom maps of Customer’s existing utilities at Customer’s
request.  Fathom and Customer shall mutually agree to a reasonable timeframe for
producing custom maps. 
1)
Fathom shall maintain and update all data contained within the main layers
listed below.  Updates shall be performed at Customer’s request with in the
timeframes listed below or within the a mutually agreed upon timeframe.





D-12



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


Main Layers:
Update Timeframe:
·         Service Address
30 days upon request from Utility
·         Potable Water
15 days upon request from Utility
·         Wastewater
15 days upon request from Utility
·         Recycled Water
15 days upon request from Utility
·         Arizona
Annually- first quarter of every new year
·         Counties (3rd party data)
Annually- first quarter of every new year
·         County Parcels (3rd party data)
Annually- first quarter of every new year
·         County Centerlines (3rd party data)
Annually- first quarter of every new year
·         CC&N
30 days upon request from Utility
·         As-Builts
15 days upon request from Utility
·         Deed
15 days upon request from Utility
·         Easement
15 days upon request from Utility
·         ICFA
15 days upon request from Utility
·         LXA
15 days upon request from Utility
·         CAPEX Project
15 days upon request from Utility
·         Franchise Area
30 days upon request from Utility
·         Subdivision/Development
30 days upon request from Utility
·         Water Quality Plan Management Plan Area
30 days upon request from Utility
·         Public Land Survey System
Annually- first quarter of every new year



Customer will electronically submit a request with supporting documentation to
update or add data to the GIS database. This can be done through the AMS
software using the Redline tool for updates to existing data or through a
ticketing system for new additions.  Since the amount of effort can vary greatly
based upon the request FATHOM will review each request as it is submitted and
provide an estimate of how long it will take to finish the job. 


R6)
Uploading and maintenance of asset documentation, O&M Manuals, Standard
Operating Procedures.

    
Customer will have the ability to upload and maintain documents in the AMS
software if Customer chooses to do so, but may rely upon FATHOM to upload
documents at a mutually agreed upon scope and delivery pace based on current
work load.  In the event that tools in the AMS software are not available to
upload and maintain documents then Customer will submit requests in a ticketing
system to FATHOM with the document and Asset ID that the document needs to be
associated with.  FATHOM will process the request within 7 business days, after
which the document will be available for use in the software.
R7)
Standard Asset Management Reporting

Asset Management reports will be available to Customer as described in the user
documentation for the version of AMS solution in use by FATHOM at the time. The
predefined reports currently available and accessible by Customer include:
1)
Work Order Listing



D-13



--------------------------------------------------------------------------------

Exhibit D
Scope of Services


2)
Work Order Summary

3)
Work Order Duration

4)
Service Request Listing

5)
Service Request Summary

6)
Inspection Listing

7)
Inspection Summary

8)
Capitalized Labor Report (without salary information)

9)
Utilization Report

10)
Asset Analytics

11)
Asset Condition Score

12)
Work Order Latency (dashboard only)

13)
Overdue Work Orders (dashboard only)

14)
Planned versus Unplanned Work Orders (dashboard only)

15)
Work Order by site or asset class (dashboard only)



FATHOM agrees to give Customer access to the AMS so that Customer may create
additional reports using a third-party reporting tool such as Crystal Reports.
FATHOM will provide an export of the AMS data to be utilized as a test instance
for report development. Customer is responsible for their costs related to the
third-party reporting tool and Customer acknowledges that FATHOM is not
responsible for supporting the third-party reporting tool, including but not
limited to the reports generated. Customer may request FATHOM to develop
additional reports for an additional fee.
R8)
Standard Water, Wastewater and Recycled Water Work Orders. Customer will have
access to the AMS to create and manage Standard Water, Wastewater and Recycled
Water Work Orders for any asset type that has been created in the GIS and
integrated into the AMS solution. Work Order capability will be provided as
described in the user documentation for the version of AMS solution in use by
FATHOM at the time.

R9)
Customer will be provided access to the FATHOM Development Services web site and
the AMS software to pull information from the GIS such as maps and data using
the web site’s print data export tool. FATHOM Development Services will be
available to either assist Customer or perform the task at a mutually agreed
additional fee.

R10)
Quarterly review of Asset Management System

During each Quarterly Business Review, the Client Success Manager assigned to
Global Water Resources, Inc. account to conduct quarterly review of AMS system
traffic and performance metrics. This will include all verification reports on
FATHOM performance guarantees.


R11)
One one-day training session per quarter, with an individual who is adequately
trained in both the AMS software, and on AMS principles and strategy as they
pertain to water and wastewater utility operations.









D-14



--------------------------------------------------------------------------------

Exhibit D
Scope of Services










Scope of Services -
Enhanced Partnership


When reasonably requested by FATHOM and FATHOM is performing in accordance with
Agreement and Scope of Services, Customer agrees to support FATHOM with select
market and innovation development tasks including but not limited to:
R1)
Testimonials and quotes for articles, brochures, and/or videos.

R2)
Speaking and/or panel discussions at industry conferences

R3)
Prospective customer references and site visits to Customer’s facilities.

R4)
Participation and input from Customer subject matter experts for the development
of business and technological innovation to further advance FATHOM’s solutions
and industry thought leadership.

R5)
To provide a test-bed for new innovations from FATHOM and/or FATHOM partners,
including those using the FATHOM Store. However, as these innovations often
require considerable dedication of resources, both time and money, Customer is
under no obligation to provide this test-bed if agreeable terms, in Customer’s
sole and absolute discretion, are not established in advance.



D-15



--------------------------------------------------------------------------------


Exhibit E
Active Regulated Utilities


exhibitefinal.gif [exhibitefinal.gif]


E-1



--------------------------------------------------------------------------------


Exhibit F
FATHOM Service Level Agreement




Exhibit F
FATHOM Service Level Agreement (SLA)
1.0
General

This Exhibit F sets out the maintenance and support that FATHOM will provide to
Customer for the FATHOM suite of software-as-a-service products.
2.0
Software Service Level Objective

2.1
Uptime. Uptime is defined as the amount of time during a calendar month that
FATHOM is not experiencing Downtime. During the Term, FATHOM will use
commercially reasonable efforts to provide a Monthly Uptime Percentage of at
least 99.7% (the “Service Level Objective” or “SLO”).

2.2
Downtime. Downtime is defined as loss of external connectivity and/or access for
all running FATHOM modules combined with Customer’s inability to connect to
their FATHOM sites. FATHOM sites that are down for a period of five consecutive
minutes or more, will immediately be counted towards Downtime. Intermittent
downtime for a period of less than five minutes will not be counted towards
Downtime.

2.3
Exclusions. The following events are not included in Downtime:

2.3.1
Scheduled FATHOM Maintenance Windows. Includes upgrades or repairs to shared
infrastructure, such as core routing or switching infrastructure that FATHOM
scheduled at least 72 hours in advance and that occurs during off peak hours in
the time zone where the data center is located.

2.3.2
Scheduled Customer Maintenance. Includes maintenance of Customer’s configuration
that Customer requests and that FATHOM schedules with Customer in advance
(either on a case by case basis, or based on standing instructions), such as
hardware or software upgrades.

2.3.3
Emergency Maintenance. Includes critical unforeseen maintenance needed for the
security or performance of your configuration or the FATHOM network.

2.3.4
Extraordinary Events. Includes downtime or outages resulting from denial of
service attacks, virus attacks, hacking attempts, or any other circumstances
that are not within our control.

2.4
Remedy. If FATHOM does not meet the SLO stated, Customer will be eligible to
receive a Service Credit as described below. This SLA states the sole and
exclusive remedy for any failure by FATHOM to meet the SLO.

3.0
Software Support and Maintenance

FATHOM shall offer on-going maintenance and support for the provided
software-as-a-service for the Term and shall include the following:


F-1



--------------------------------------------------------------------------------

Exhibit F
FATHOM Service Level Agreement




3.1
Types of Support. Support for Customer will be provided by the FATHOM Technical
Support Help Desk which utilizes a collaboration support model (non-tiered)
which provides the agents the ability to resolve any issues in the most
efficient way possible.

3.1.1
The Support Desk can be reached through the FATHOM Support website, via email or
by phone depending on the requestor’s preference.

3.1.2
The Support Desk is staffed by live agents from 7 AM to 9 PM Eastern (4 AM to 6
PM Pacific).

3.1.3
Customer will be able to submit tickets 24 hours a day if needed and will be
addressed during business hours the following day.

3.2
Response Times. FATHOM will respond to Customer request for support via support
ticket, telephone call, or both depending upon the severity of the situation and
consistent with any procedures we have established with Customer for the
Customer’s account. FATHOM will respond to your support requests made via ticket
or telephone within the following time frames during normal business hours:

Severity Level
Example
Response Time
Emergency:
Site, switch, or server down
You cannot access your server or site from the public Internet.
Within 15 minutes
Urgent:
Site or server functioning improperly or at less than optimal performance
Your site or server is accessible but in a reduced state (timeouts or slow
response)
Within 1 hour
Standard:
Non-critical; site or server is functioning normally, but you require
information or assistance on services, wish to schedule maintenance outages, or
any other non-immediate tasks
Your site is functioning with acceptable parameters, but you require assistance
on the software or have a help desk-type question
Within 4 hours



Response Time applies to the initial contact from FATHOM regarding the request
and is not a guarantee for resolution.
3.3
Remedy. If FATHOM does not meet the Response Time guarantees stated, Customer
will be eligible to receive a Service Credit as described below. This SLA states
the sole and exclusive remedy for any failure by FATHOM to meet the Response
Time guaranties.

4.0
Service Credit

4.1
Service Credit



F-2



--------------------------------------------------------------------------------

Exhibit F
FATHOM Service Level Agreement




4.1.1
Software Service Level Objective. If FATHOM does not meet the SLO, by module for
meter data/analytic tools, customer portal, and/or AMS, Customer will be
eligible to receive the Service Credit described below.

MONTHLLY UPTIME PERCENTAGE
ELIGIBLE SERVICE CREDIT, FOR SAAS SERVICES FOR METER DATA/ANALYTIC TOOLS
ELIGIBLE SERVICE CREDIT, FOR SAAS SERVICES FOR CUSTOMER PORTAL
ELIGIBLE SERVICE CREDIT, FOR SAAS SERVICES FOR AMS
99.0% - < 99.7%
$0.055
$0.035
$0.155
95.0% - < 99.0%
$0.136
$0.0875
$0.386
< 95.0%
$0.273
$0.0175
$0.773
Service credits above are per Managed Account utilizing that given service for
that given month. For those systems that may utilize different software, such as
but not limited to the AMI system software, any service credit awarded will be
based on the number of Managed Accounts specific to the impacted software.
Service credits will be issued at the rates described above beginning on January
1, 2019 provided that. Recurring Services Fees, including any applicable
Inflation Adjusters, are being paid in full. The service credit rates and caps
shall be subject to the same Inflation Adjuster described in Exhibit A, provided
that the appropriate Recurring Services Fees and corresponding Inflation
Adjusters(s) are being paid in full.

For avoidance of doubt, at no time are the fees associated with managed
services, including but not limited to utility billing and customer care
services, eligible for Service Credit as described in this SLA.
4.1.2
Support. If FATHOM does not meet the Response Time guarantees stated above, the
Customer will be eligible to receive a Service Credit of the equivalent monthly
recurring fee per event for the affected software module, as described below.

 
SAAS SERVICES FOR METER DATA/ANALYTIC TOOLS
SAAS SERVICES FOR CUSTOMER PORTAL
FOR SAAS SERVICES FOR AMS
Eligible Service Credit – Response Time
$0.027
$0.0175
$0.08
Service credits above are per Managed Account utilizing that given service for
that given month. For those systems that may utilize different software, such as
but not limited to the AMI system software, any service credit awarded will be
based on the number of Managed Accounts specific to the impacted software.
Service credits will be issued at the rates described above beginning on January
1, 2019 provided that. Recurring Services Fees, including any applicable
Inflation Adjusters, are being paid in full. The service credit rates and caps
shall be subject to the same Inflation Adjuster described in Exhibit A, provided
that the appropriate Recurring Services Fees and corresponding Inflation
Adjusters(s) are being paid in full.

For avoidance of doubt, at no time are the fees associated with managed
services, including but not limited to utility billing and customer care
services, eligible for Service Credit as described in this SLA.
4.2
Limitations on Service Credit



F-3



--------------------------------------------------------------------------------

Exhibit F
FATHOM Service Level Agreement




4.2.1
Cumulative Dollar Amount. Notwithstanding anything to the contrary, the maximum
total credit for any calendar month, including all guaranties, shall not exceed
50% of Customer’s equivalent monthly recurring fee for the affected
configuration for any given month. Credits that would be available but for this
limitation will not be carried forward to future months.

4.2.2
Application of Service Credit. The service credit may be applied towards
additional services (not recurring fees) procured from FATHOM by Customer.

4.2.3
Customer Breach of Agreement. Customer is not eligible to receive a Service
Credit if Customer is in breach of the Agreement (including payment obligations
to FATHOM) at the time of the occurrence of the event giving rise to the Service
Credit until the breach has been cured. In addition, Customer is not eligible to
receive a Service Credit if the event giving rise to the credit would not have
occurred but for Customer’s breach of the Agreement.

4.3
Service Credit Request

4.3.1
Customer must request a Service Credit in writing either via a support ticket or
by postal mail no later than seven (7) days following the occurrence of the
event giving rise to the Service Credit.

4.3.2
FATHOM will contact Customer within 30 days to approve or reject the claim or to
request more information.





F-4



--------------------------------------------------------------------------------


Exhibit G
FATHOM Operational Service Credits




Should FATHOM not meet certain SLOs as described in this Agreement, Customer
shall receive service credits for those particular SLOs.
The service credits will be issued at the rates described below beginning on
January 1, 2019.
The service credit rates and caps shall be subject to the same Inflation
Adjuster described in Exhibit A, provided that the appropriate Recurring
Services Fees and corresponding Inflation Adjusters(s) are being paid in full.
1)
Call Center SLO Service Credit
If the Call Center SLO is not achieved for a given month, a service credit will
be applied according to the schedule below:

Call Center Service Level Tier
Service Credit
69.999% - 65%
$0.071 per Managed Account for that given month
64.999% - 60%
$0.141 per Managed Account for that given month
<60%
$0.211 per Managed Account for that given month


The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer. In no circumstances shall the service
credit exceed $0.211 per Managed Account.

2)
On-Time Billing SLO Service Credit
If the On-Time Billing SLO is not achieved for a given month, a service credit
schedule will be applied according to the schedule below:

On-Time Billing Service Level Tier
Service Credit
98.999% - 95%
$0.086 per Managed Account for given month
94.999% - 90%
$0.175 per Managed Account for given month
<90%
$0.263 per Managed Account for given month


The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer. In no circumstances shall the service
credit exceed $0.263 per Managed Account
3)
Billing Accuracy Service Level Objective
If the Billing Accuracy SLO is not achieved, a service credit will be applied
according to the schedule provided below:



G-1

--------------------------------------------------------------------------------

Exhibit G
FATHOM Operational Service Credits




Billing Accuracy Service Level Tier
Service Credit
99% - 95%
$0.086 per Managed Account for that given month
<95% - 90%
$0.175 per Managed Account for that given month
<90%
$0.263 per Managed Account for that given month


For clarity, a cancelled bill without an associated rebill does not contribute
to as an inaccurate bill to the bill accuracy ratio unless there was no re-bill
due to it falling outside the 90-day time limit for re-billing.
The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer.  In no circumstances shall the service
credit exceed $0.263 per Managed Account.











G-2

--------------------------------------------------------------------------------


Exhibit H
FATHOM Service Joinder






Pursuant to, and in accordance with, the Amended and Restated Service Agreement
dated ___________ by and among Global Water Management, LLC (“FATHOM”) and
GLOBAL WATER, LLC, a Delaware limited liability company (“GW, LLC”) and other
utility companies which may or may not currently party to the agreement,
including any authorized amendments (the Service Agreement and any authorized
amendments, collectively referred to as the “SERVICE AGREEMENT”), the signatory
listed below hereby acknowledges and agrees, on behalf of itself and the entity
identified below that the signatory represents in connection with this joinder
(the “New Utility Company”) that: (a) it has received and reviewed a complete
copy of the SERVICE AGREEMENT (including, without limitation, any authorized
amendments) prior to its execution of this joinder; (b) it is an authorized
representative of the New Utility Company and that it has the authority to bind
the entity to this joinder and the SERVICE AGREEMENT; and (c) upon the
signatory’s execution of this joinder, the New Utility Company agrees to become
and shall become a party to the SERVICE AGREEMENT and shall be fully bound by,
and subject to, all of the covenants, terms and conditions of the SERVICE
AGREEMENT as though an original party thereto.


 
New Utility Company:


____________________________________


a(n) __________ limited liability company
         
by:


Signature:


                                                                         
Name:


                                                                         
Its:


                                                                         
Date:


                                                                         







H-1